DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1: none of the references either singularly or in combination teach or fairly suggest an image forming system comprising an image forming apparatus and a plurality of information processing apparatuses, a first controller of the image forming apparatus being configured to execute a remote display control, the remote display control being control of, in response to receiving a start request from one of the plurality of information processing apparatuses, controlling a requesting information processing apparatus to display a remote screen, the requesting information processing apparatus being the one of the plurality of information processing apparatuses that has transmitted the start request, the remote screen being a screen corresponding to an operation screen displayed on a user interface of the image forming apparatus, the requesting information processing apparatus including a second controller, the second controller being configured to display the remote screen in accordance with the remote display control by the first controller, the first controller or the second controller serving as a determination controller, the determination controller being configured to determine whether the remote display control is currently executed by a previous request in response to receiving the start request from the requesting information processing apparatus, the previous request being a request transmitted from another one of the plurality of information processing apparatuses, the previous request being a request for the remote display control to the image forming apparatus, the previous request being a request transmitted before the start request is transmitted by the requesting information processing apparatus, -3-the second controller being configured to: in response to determining that the remote display control is not currently executed by the previous request, request the image forming apparatus to issue an access ID; and transmit the start request together with the access ID issued by the first controller, the first controller being configured to: in response to determining that the remote display control is not currently executed by the previous request and that authentication of the requesting information processing apparatus is successful based on the access ID, execute the remote display control for the requesting information processing apparatus; and in response to determining that the remote display control is currently executed by the previous request, not execute the remote display control for the requesting information processing apparatus.
For claim 12: none of the references either singularly or in combination teach or fairly suggest a determination controller being configured to determine whether the remote display control is currently executed by a previous request in response to receiving the start request from the requesting information processing apparatus, the previous request being a request transmitted from another one of the plurality of information processing apparatuses, the previous request being a request for the remote display control to the image forming apparatus, the previous request being a request transmitted before the start request is transmitted by the requesting information processing apparatus,  the first controller being configured to: in response to receiving the start request, receive an operation of forbidding execution of the remote display control through the user interface; in response to determining that the remote display control is not currently executed by the previous request and receiving the operation of forbidding the execution of the remote display control, control the requesting information processing apparatus to display a first screen, the first screen being a screen for notifying that the remote display control is not to be executed; -8-in response to determining that the remote display control is not currently executed by the previous request and not receiving the operation of forbidding the execution of the remote display control, execute the remote display control for the requesting information processing apparatus; and in response to determining that the remote display control is currently executed by the previous request, control the requesting information processing apparatus to display a second screen and not execute the remote display control for the requesting information processing apparatus, the second screen being a screen different from the first screen, the second screen being a screen for notifying that the remote display control is not to be executed.
For claim 14: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus comprising: a user interface; and a controller configured to: in response to receiving a start request for a remote display control from one of a plurality of information processing apparatuses, determine whether the remote display control is currently executed by a previous request, the remote display control being control of controlling a requesting information processing apparatus to display a remote screen, the requesting information processing apparatus being the one of the plurality of information processing apparatuses that has transmitted the start request, the remote screen being a screen -9-corresponding to an operation screen displayed on the user interface, the previous request being a request transmitted from another one of the plurality of information processing apparatuses, the previous request being a request for the remote display control to the image forming apparatus, the previous request being a request transmitted before the start request is transmitted by the requesting information processing apparatus; in response to receiving the start request, receive an operation of forbidding execution of the remote display control through the user interface; in response to determining that the remote display control is not currently executed by the previous request and receiving the operation of forbidding the execution of the remote display control, control the requesting information processing apparatus to display a first screen, the first screen being a screen for notifying that the remote display control is not to be executed; in response to determining that the remote display control is not currently executed by the previous request and not receiving the operation of forbidding the execution of the remote display control, execute the remote display control for the requesting information processing apparatus; and in response to determining that the remote display control is currently executed by the previous request, control the requesting information processing apparatus to display a second screen and not execute the remote display control for the requesting information processing apparatus, the second screen being a screen different from the first screen, the second screen being a screen for notifying that the remote display control is not to be executed.
For claim 17: none of the references either singularly or in combination teach or fairly suggest an image forming system comprising an image forming apparatus and a plurality of information processing apparatuses, the image forming apparatus including a user interface, each of the plurality of information processing apparatuses including a browser, a first controller of the image forming apparatus being configured to: control the user interface to display a first operation screen; switch the first operation screen in accordance with an operation via the first operation screen; execute an image forming process in accordance with an operation via the first operation screen; and switch the first operation screen in accordance with an operating state of the image forming apparatus, the first controller being configured to: execute a remote display control, the remote display control being control of, in response to receiving a start request from one of the plurality of information processing -11 -apparatuses, controlling a requesting information processing apparatus, by transmitting remote screen data, to display a second operation screen on the browser of the requesting information processing apparatus, the second operation screen being an operation screen corresponding to the first operation screen displayed on the user interface of the image forming apparatus, the requesting information processing apparatus being the one of the plurality of information processing apparatuses that has transmitted the start request, the remote screen data being screen data based on the first operation screen displayed on the user interface of the image forming apparatus, the first controller being configured to, during execution of the remote display control: transmit the remote screen data to the requesting information processing apparatus in accordance with an operation via the second operation screen, the remote screen data being for switching the second operation screen; execute the image forming process in accordance with an operation via the second operation screen; and transmit the remote screen data to the requesting information processing apparatus in accordance with the operating state of the image forming apparatus, the remote screen data being for switching the second operation screen, the requesting information processing apparatus including a second controller, the second controller being configured to display the second operation screen on the browser in accordance with the remote display control by the first controller, the first controller or the second controller serving as a determination controller, -12-the determination controller being configured to determine whether the remote display control is currently executed by a previous request in response to receiving the start request from the requesting information processing apparatus, the previous request being a request transmitted from another one of the plurality of information processing apparatuses, the previous request being a request for the remote display control to the image forming apparatus, the previous request being a request transmitted before the start request is transmitted by the requesting information processing apparatus, the first controller being configured to: in response to determining that the remote display control is not currently executed by the previous request, execute the remote display control for the requesting information processing apparatus; and in response to determining that the remote display control is currently executed by the previous request, not execute the remote display control for the requesting information processing apparatus.
For claim 19: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus comprising: a user interface; and a controller configured to: control the user interface to display a first operation screen; switch the first operation screen in accordance with an operation via the first operation screen; execute an image forming process in accordance with an operation via the first operation screen; and switch the first operation screen in accordance with an operating state of the image forming apparatus, the controller being configured to: execute a remote display control, the remote display control being control of, in response to receiving a start request from one of a plurality of information processing apparatuses, controlling a requesting information processing apparatus, by transmitting remote screen data, to display a second operation screen on a browser of the requesting information processing apparatus, the second operation screen being an operation screen corresponding to the first operation screen displayed on the user interface, the requesting information processing apparatus being the one of the plurality of information processing apparatuses that has transmitted the start request, the remote screen data being screen data based on the first operation screen displayed on the user interface, -14-the controller being configured to, during execution of the remote display control: transmit the remote screen data to the requesting information processing apparatus in accordance with an operation via the second operation screen, the remote screen data being for switching the second operation screen; execute the image forming process in accordance with an operation via the second operation screen; and transmit the remote screen data to the requesting information processing apparatus in accordance with the operating state of the image forming apparatus, the remote screen data being for switching the second operation screen, the controller being configured to: in response to receiving the start request for the remote display control from the requesting information processing apparatuses, determine whether the remote display control is currently executed by a previous request, the previous request being a request transmitted from another one of the plurality of information processing apparatuses, the previous request being a request for the remote display control to the image forming apparatus, the previous request being a request transmitted before the start request is transmitted by the requesting information processing apparatus; in response to determining that the remote display control is not currently executed by the previous request, execute the remote display control for the requesting information processing apparatus; and in response to determining that the remote display control is currently executed by the previous request, not execute the remote display control for the requesting information processing apparatus.

Matsuda’121 shows enabling remote operation of a MFP by multiple portable devices wherein a based on the order of the request there is a wait list  see Figure 10. Matsuda’121 do not include all the detailed combined limitations included in the claims, therefore this claim is allowable.  
	Kaneda’830 shows remote UI service is a Web service that provides a remote user interface function for executing device setting and management of the MFP via an external Web browser. Kaneda’830 do not include all the detailed combined limitations included in the claims, therefore this claim is allowable.  
	Sako (US 2021/0042071 A1) shows in paragraphs [0057], [0065], [0100], [0138] MFPs with remote UI service with ID access token. Sako do not include all the detailed combined limitations included in the claims, therefore this claim is allowable.  
	Kawamura (US 2018/0191917 A1) shows in 10 receiving a remote access command in S21,  verifying if any other information terminal is accessing the web server of the MFP in S22, if there are, in S23 notifying in a screen a message that the server is busy. Kawamura do not include all the detailed combined limitations included in the claims, therefore this claim is allowable.  
	Kuribara (US 2016/0286076 A1) shows in paragraph [0073] and figures 4 and 8 wherein when a maintenance icon is pushed all connected terminars are disconnected and connects with the operator terminal to perform the maintenance mode. Kuribara do not include all the detailed combined limitations included in the claims, therefore this claim is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675